DETAILED ACTION

This office action is a response to the AFCP 2.0 filed on 10/1/2021. Claims 1-2, 6, 10-12, 16 and 20-22 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-2, 6, 10-12, 16 and 20-22 (renumbered as 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 10/1/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for receiving resource information from base stations participating in cooperative transmission. Resource coordination is performed based on resource constraint information received from participating base stations, enabling interference control to reduce delay and to efficiently perform resource restriction. 
Prior art reference Prasad discloses a method for transmitting CoMP hypothesis sets and a benefit metric corresponding to each CoMP set to a transmission point. The base station performs coordination of resources based on CoMP hypothesis. 

Prior art reference Zhang discloses an information exchange method where a base station transmits resource coordination information for coordination multi-point transmission. The information indicating frequency domain resource may comprise bitmap information based on a physical resource block.
However, prior art on record does not disclose regarding performing resource coordination based on a resource constraint bitmap which indicates whether a transmission is allowed on a transmission resource basis. 
Claims 1, 11 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of performing the resource coordination based on a resource constraint bitmap received from the second base station, wherein the resource constraint bitmap indicates whether a transmission is allowed per a transmission resource; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414